UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-5022


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WARDELL JERMAINE MCCLAM, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:08-cr-00230-TDS-1)


Submitted:   November 4, 2010                 Decided:   May 27, 2011


Before WILKINSON, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Clark Fischer, RANDOLPH AND FISCHER, Winston-Salem, North
Carolina, for Appellant.    Anna Mills Wagoner, Paul Alexander
Weinman, OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Wardell         Jermaine      McClam            Jr.,   appeals        his   conviction

and 138 month sentence for one count of conspiracy to distribute

cocaine    base        in    violation         of       21     U.S.C.      §§ 846;       841(a)(1),

(b)(1)(A) (2006), and one count of possession of a firearm by a

felon in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2) (2006).

Counsel     has    filed          a    brief        in       accordance          with    Anders     v.

California, 386 U.S. 738 (1967), certifying that there are no

meritorious issues for appeal but questioning whether McClam’s

indictment       was    valid,         whether          his    guilty      plea     was     knowing,

voluntary,       and    supported         by    an       adequate          factual       basis,    and

whether his sentence was reasonable.                            McClam was notified of his

right to file a pro se supplemental brief and has not done so.

             Counsel         first       questions           whether       the     indictment      was

sufficient to allege the offenses charged against McClam.                                            A

counseled    guilty         plea      waives     all         antecedent       nonjurisdictional

defects    not    logically            inconsistent            with    the    establishment         of

guilt,    unless       the    appellant        can        show      that     his    plea     was   not

voluntary and intelligent because the advice of counsel “was not

within the range of competence demanded of attorneys in criminal

cases.”      Tollett         v.       Henderson,         411     U.S.      258,     266-67    (1973)

(internal    quotations            and    citation            omitted).           Defects    in    the

indictment are not jurisdictional.                            United States v. Cotton, 535



                                                    2
U.S. 625, 631 (2002).             Accordingly, McClam’s counseled guilty

plea waives his claim that the indictment was defective.

             Next,      counsel   questions        whether       the    district     court

ensured that McClam’s guilty plea was knowing, voluntary, and

supported by an adequate factual basis.                       Prior to accepting a

guilty plea, a trial court, through colloquy with the defendant,

must inform the defendant of, and determine that the defendant

understands the nature of, the charges to which the plea is

offered,     any   mandatory      minimum        penalty,     the      maximum    possible

penalty he faces, and the various rights he is relinquishing by

pleading guilty.          Fed. R. Crim. P. 11(b).                     “In reviewing the

adequacy of compliance with Rule 11, this court should accord

deference     to   the    trial    court’s        decision       as    to   how   best    to

conduct    the     mandated    colloquy          with   the   defendant.”           United

States v. DeFusco, 949 F.2d 114, 116 (4th Cir. 1991).

             Because     McClam    did    not      move    the    district        court    to

withdraw his guilty plea, any errors in the Rule 11 hearing are

reviewed for plain error.              United States v. Martinez, 277 F.3d

517, 525 (4th Cir. 2002).              “To establish plain error, [McClam]

must show that an error occurred, that the error was plain, and

that   the    error      affected      his       substantial          rights.       United

States v. Muhammad, 478 F.3d 247, 249 (4th Cir. 2007) (citation

omitted).        Even    if   McClam     satisfies        these       requirements,       the

court retains discretion to correct the error, which it should

                                             3
not exercise unless the error seriously affects the fairness,

integrity or public reputation of judicial proceedings.                             Id.

(internal quotation marks and citation omitted).

            A review of the record reveals that the district court

complied    with    the       requirements     of    Rule     11,    ensuring      that

McClam’s plea was knowing and voluntary, that he understood the

rights he was giving up by pleading guilty and the sentence he

faced,    and    that    he   committed      the    offense   to    which    he    pled

guilty.    We accordingly affirm McClam’s conviction.

            Finally, counsel questions whether McClam’s sentence

was legal.       A sentence is reviewed for reasonableness under an

abuse of discretion standard.             Gall v. United States, 552 U.S.

38, 51 (2007).          This review requires consideration of both the

procedural and substantive reasonableness of a sentence.                           Id.;

see United States v. Lynn, 592 F.3d 572, 575 (4th Cir. 2010).

After determining whether the district court properly calculated

the defendant’s advisory guideline range, we must decide whether

the district court considered the 18 U.S.C. § 3553(a) (2006)

factors, analyzed the arguments presented by the parties, and

sufficiently explained the selected sentence.                     Lynn, 592 F.3d at

575-76;    see     United      States   v.     Carter,      564     F.3d    325,    330

(4th Cir. 2009).         Properly preserved claims of procedural error

are subject to harmless error review.                  Lynn, 592 F.3d at 576.

If the sentence is free of significant procedural error, the

                                          4
appellate court reviews the substantive reasonableness of the

sentence.         Id. at 575; United States v. Pauley, 511 F.3d 468,

473 (4th Cir. 2007).

              Here,    the     court     properly          calculated         the   advisory

Guidelines range and imposed a sentence significantly below the

low   end    of     that    range.      Moreover,          the       court   discussed      the

§ 3553(a)         factors    with     McClam        at     length       and     offered     an

individualized        explanation           for     the    sentence          imposed.       We

conclude that the sentence was not procedurally unreasonable.

              Once the court has determined there is no procedural

error, it must then consider the substantive reasonableness of

the   sentence,        taking        into     account          the     totality      of     the

circumstances.         Gall, 552 U.S. at 51.                   Here, the sentence was

significantly lower than the low end of the advisory Guidelines

range, and we conclude it was substantively reasonable.

              In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.       We    therefore       affirm        the    district      court’s      judgment.

This court requires that counsel inform his client, in writing,

of his right to petition the Supreme Court of the United States

for further review.           If the client requests that a petition be

filed,      but    counsel    believes       that       such     a    petition      would    be

frivolous, then counsel may move in this court for leave to

withdraw from representation.                 Counsel’s motion must state that

                                              5
a copy thereof was served on the client.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                        AFFIRMED




                                  6